Exhibit 10.2
[jcpenneynewlogo22.jpg]
 
June 14, 2011


Ronald Bruce Johnson
 

 
Dear Ron:


We are pleased to confirm our employment offer to you for the position of Chief
Executive Officer of J. C. Penney Company, Inc. (“the Company”) as part of the
of the Company’s Board of Director’s execution of its strategy and succession
plan. As Chief Executive Officer you will be responsible for leading all
merchandising functions including Merchandising, Buying, Marketing, Product
Development and Sourcing, and Planning and Allocation. Your start date will be
November 1, 2011 at which time you will become a member of the Executive Board.
In addition, effective August 1, 2011 you will become a member of the Company’s
Board of Directors (Board).


Your total compensation summary is detailed below:


Base Salary:  $1,500,000.  ($62,500 semi-monthly).


Annual Performance Based Incentive
·  
25% of the annual incentive will be based on the achievement of the Company’s
Revenue goal.

·  
25% of the annual incentive will be based on the achievement of the Company’s
Operating Profit goal.

·  
50% of the annual incentive will be based on the achievement of your individual
annual performance objectives.

·  
Your target incentive opportunity is 125% of your Base Salary and your maximum
incentive opportunity is 2 times your target incentive opportunity, or 250% of
your Base Salary. Assuming employment for a full fiscal year, your incentive
compensation amount at target would be $1,875,000, for total earnings of
$3,375,000. If maximum results are achieved, your incentive compensation would
be $3,750,000, for total earnings of $5,250,000. If threshold level results are
not achieved, the incentive compensation opportunity is $0.

·  
Incentive compensation under this program for the current year is prorated based
upon the actual number of months you participate in the program.



Restricted Stock Unit Award
You will receive a restricted stock unit award on the commencement of your
employment with the Company. The number of restricted stock units included in
your award will be determined by dividing $50,000,000, the agreed on value of
your restricted stock unit award, by the closing price of the common stock of
the Company (Common Stock) on the day prior to the day you accept the offer of
employment regardless of the fair market value of the Common Stock on November
1, 2011, the effective date of your employment and the actual grant date of your
restricted stock unit award.   
1
 
Your restricted stock unit award will be a stand-alone grant authorized by the
Committee of the Whole of the Board of Directors and will be in the form
attached hereto as Exhibit A.  The grant date of your restricted stock unit
award will be November 1, 2011.  The Common Stock potentially issuable under the
restricted stock unit award will be registered on a Form S-8 Registration
Statement under the Securities Act of 1933 and listed on the New York Stock
Exchange (or such other exchange on which the Common Stock may be listed from
time-to-time).
 
Your restricted stock unit award will fully vest on January 27, 2012 provided
you are actively employed on that date with no break in service.  In addition,
your restricted stock unit award will fully vest if (i) your employment with the
Company is terminated prior to January 27, 2012 as a result of your death or
disability, or (ii) prior to January 27, 2012 you are involuntarily terminated
by the Company other than for cause or you terminate your employment with the
Company for good reason.  Each restricted stock unit shall at all times be
deemed to have a value equal to the then-current fair market value of a share of
Common Stock. At the time of vesting the Company will issue to you in
cancellation of the restricted stock units, a number of shares of Common Stock
equal to the number of vested restricted stock units.


Perquisites
As an executive officer of the Company, you are eligible to participate in the
Financial Counseling Program and receive an Annual Health Exam.  You may select
a firm for financial counseling, keeping within the Company guidelines.  The
Company will pay up to $14,630 as a first-year fee and up to $10,125 annually
for each succeeding year to cover the counseling firm’s fees.  The Company will
also provide you with an allowance of up to $3,000 for an annual health exam.


Change in Control
As an executive officer of the Company, you are eligible to participate in the
change in control plan the Company has in place on the effective date of your
employment that is open to new employees.  A copy of the current change in
control plan is included for your reference.


Indemnification
As an executive officer and a director of the Company you will be entitled to
enter into the Company’s standard indemnification agreement which is offered to
all of its officers and directors.  The indemnification agreement will be
between you, the Company, and J. C. Penney Corporation, Inc.


Benefits
Our comprehensive benefits package includes options to choose:  healthcare
(medical, dental, vision, flexible spending account); life insurance benefits;
retirement benefits including 401(k) Savings Plan that includes a 3% Company
matching contribution (the matching contribution is equal to a maximum of 3% on
the first 6% of a participant’s contributions each pay period) and a 2%
retirement account contribution, and a nonqualified deferred compensation
plan.  Other benefits include vacation (with prior-service credit), and a wide
range of additional programs available to you and your family.
2

 
 
 
 
The employment relationship existing between JCPenney and its employees is
employment-at-will.  Under this relationship, JCPenney may, at any time, decide
to end your employment with or without cause, prior notice or discipline at
JCPenney’s sole discretion.  Likewise, you are free to end your employment at
any time for any reasons with or without notice.


I look forward to your joining our team.


Regards,


/s/ Mike Ullman
Mike Ullman
jcpenney
Chairman & CEO


My signature acknowledges that I am accepting your offer of employment as
outlined above. I acknowledge that this is not a contract of employment.


Name (Print):                 Ronald B.
Johnson                                                                           


Signature:                      /s/ Ronald B.
Johnson                                                                           


Date:                         June 14, 2011  
 
 
 
 
 
 
 
3